BRICKELL, C. J.
Counties are not only mere local sub-divisions of the territory of the State, but civil or political organizations, with limited and defined powers, and are agencies or auxiliaries in the administration of civil government. Dillon Munic. Cor. § 10; Webster County v. Taylor, 19 Iowa, 117. Every county in this State is by statute declared a body corporate, capable oí sueing and being sued. Like other corporations, the power with which it is clothed is exercised by officers. The court of county commissioners is entrusted with the authority and jurisdiction, whether legislative, judicial or executive, committed to the county. This body is entitled a court of record. R. C. § 825. Yet the statute in declaring its powers distinguishes those which are judicial, or in their nature judicial, from those which may well be regarded as merely executive or ministerial. In the words of the statute it has original jurisdiction, in x’elation to the establishment, change or discontinuance of roads, bridges, causeways and ferries, within its coxxnty, to be exercised in conformity with the provisions of the Code. R. C. § 831. The jurisdiction thxxs conferred is in its very nature legislative and judicial. So long as its action is not productive of private individual injury, it has a wide discretion, and is guided only by its knowledge of public necessity and convenience. No other tribxmal can intervene to revise or control its action. If its action is productive of private injury, or interferes with private property, it is then judicial, and the subject of revision by the ti'ibunals clothed with revisory power over inferior tribunals. Thus far the statute clothes it with jurisdiction in express terms. The succeeding section of the Code changes its phraseology, and declares this court has authority, among other things, “to examine, settle and allow all accounts and claims chargeable against the county,” and “to make such rules and regulations for the support of the poor in the county as are not inconsistent with any law of the State.” R. C. § 832. By another section it is provided: “the court of county commissioners must, in term time, audit all claims against their respective counties; and every claixn, or such part thereof as is allowed, must be registered in a book kept for that pux’pose,” &c. R. C. § 907. In’the exercise of this authority, the act of the court is not judicial, but executive. If it audits and allows a *28claim not properly and legally chargeable on the county, or which it has not authority to allow, it exceeds the power with which it is entrusted, and as the act of a corporation which is ultra vires, is void, so is the action of the court. Or, if upon false evidence, it should be lured into the allowance of an unjust claim, or should allow a claim, which was wanting in consideration, or the consideration of which failed, the county would not be estopped from defending against it. The audit and allowance, has no more force and effect, than a settlement between individuals. It is a simple admission by the court of county commissioners, that there is a valid subsisting debt due and owing by the county. The admission prima facie fixes a liability on the county. So, if a settlement is had between individuals, and the one makes his note or bond payable to another for an ascertained balance, a prima facie debt is established. In each case the burden of impeachment rests on him who questions the prima facie evidence. If, after the audit and allowance, a warrant is pursuant to the statute, drawn on the county treasurer, it is a mere authority to him to pay. It is nothing more really than an order on the county itself, the debtor. Dillon Munic. Cor., § 406-412. When such warrants have been illegally issued— issued without authority, or when any just defense exists against the claim which they evidence, the county may maintain a bill in equity for their cancellation. Ib. § 412. And this we incline to regard as the most appropriate remedy. When the claim has been audited and allowed by the commissioners' court, it ceases to be the subject of a suit in the ordinary modes against the county. If the commissioners’ court fail to levy and collect a tax for the payment of such claim, they fail to exercise a ministerial or executive power, with which they are clothed, and in the exercise of which an individual has a right and interest, and mandamus lies to compel its exercise. Marshall county v. Jackson county, 36 Ala., 613. The answer to the application for such writ could set up the invalidity of the claim audited and allowed. If the funds are in the treasury of the county to pay the same, and the county, treasurer should be proceeded against for a failure to pay on demand, it would be his duty to set up in defense the invalidity of the claim.
While this is true, after the commissioners’ court has audiited and allowed a claim it has not capacity to retract. It may not recall the admission of the indebtedness it has made, and deprive the pai’ty holding the claim of the force the law attaches to its audit and allowance. It is an elementary principle, that admissions or declarations made by an in*29dividual at one time, cannot be withdrawn, or qualified, or controlled by counter declarations made at another time. On the same principle, and for the same reasons, it is not competent for the commissioners’ court after it has allowed a claim against the county, and the term at which the allowance was made has been closed, to withdraw or lessen the force of the allowance. The rights of the person to whom the claim is allowed, have then attached, and are not within the control or power of the court. As an individual after having made an admission, must by proper and legal evidence neutralize or destroy its force, when it is introduced against him, so the county must rely on showing to a tribunal capable of adjudging between it and the person holding the allowed claim, that notwithstanding its allowance it is not well founded in law. The cii’cuit court did not err in quashing the proceedings by which the commissioners’ court sought to evade the effect of the allowance of the claim to the appellee. We abstain from expressing any opinion as to the validity of the claim preferred by the appellee. That question is not now presented. The judgment of the circuit court is affirmed.